PITTMAN, Justice,
for the Court:
This ease arises from a claim of adverse possession by the plaintiff, C.W. McGowen, of low-lying property along Bayou Cumbest, in Section 35, Township 7 South, Range 5 West, Jackson County, Mississippi, to which defendant, J.J. Whitehead, Jr., asserts record title. The upland is adjacent to tidelands across which a canal and basin were dredged between 1952 and 1959 by private persons and the spoils deposited on tidelands which were then, and are now, below mean high tide. The involvement of the tidelands implicates and makes the State a party. The subject land is located within the area of the Special Management Area Plan adopted by the United States and the State of Mississippi. This appeal addresses the same question presented in Secretary of State v. Wiesenberg, 633 So.2d 987 (Miss.1994) and handed down concurrently with this opinion,1 involving the constitutionality of the 1989 Tidelands Legislation enacted by the Mississippi Legislature. See Miss.Code Ann. §§ 29-15-1 et seq. (Supp.1991). Since the dispositive issue on appeal in the case sub judice involves constitutional questions and there are no unique issues of fact or law, exposition of neither facts nor law is necessary for disposition.
The decision we render today in Secretary of State v. Wiesenberg, 633 So.2d 987 (Miss.1994), controls the disposition of all salient issues raised in the ease sub judice. Accordingly, we reverse and render.
REVERSED AND RENDERED.
HAWKINS, C.J., DAN M. LEE and PRATHER, P.JJ., and SULLIVAN, BANKS, JAMES L. ROBERTS, Jr. and SMITH, JJ., concur.
McRAE, J., dissents with separate written opinion.

. The case here decided and Secretary of State v. Wiesenberg have been considered by all Justices with all issues reviewed and there has been a coordinated hand down as there was a coordinated consideration.